DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yan et al. (US 20120020449).
Regarding claim 1, Yan teaches a radiation system, comprising: 
a bore 110 configured to accommodate an object (figure 1); 
a rotary ring (118); 
a first radiation source 106 mounted on the rotary ring and configured to emit a first cone beam toward a first region of the object; 
a second radiation source  mounted on the rotary ring and configured to emit a second beam toward a second region of the object, the second region including at least a part of the first region (figure 1); and 
a processor configured to cause the radiation system to: 
obtain a treatment plan of the object, the treatment plan including one or more radiation segments (virtual plan, para 37); 
cause the rotary ring to rotate around the object in one direction continuously for at least two full rotations (continuous rotation of the gantry, para 36).
control an emission of at least one of the first cone beam or the second beam based on the treatment plan to perform a treatment and a 3-D imaging simultaneously (para 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 20120230464) in view of Olivera et al. (US 20070041500).
Regarding claim 1, Ling teaches a radiation system, comprising: 
a bore configured to accommodate an object (para 21); 
a rotary ring (para 21); 
a first radiation source 101 mounted on the rotary ring and configured to emit a first cone beam toward a first region of the object (para 31); 
a second radiation source 104 mounted on the rotary ring and configured to emit a second beam toward a second region of the object, the second region including at least a part of the first region (para 22); and 
a processor configured to cause the radiation system to: 
obtain a treatment plan of the object, the treatment plan including one or more radiation segments (para 25-27 and 31); 
control an emission of at least one of the first cone beam or the second beam based on the treatment plan to perform a treatment and a 3-D imaging simultaneously (para 31-32). 
However Ling fails to teach cause the rotary ring to rotate around the object in one direction continuously for at least two full rotations.
Olivera teaches a rotary ring to rotate around an object in one direction continuously for at least two full rotations (helical radiation therapy, para 3-4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the rotation of Ling with the rotation as taught by Olivera, since it would provide continuous treatment/imaging (para 4).
Regarding claim 5, Ling fails to teach a period that the rotary ring rotates a full rotation is less than 30 seconds. 
CT with less than 30 sec rotation is known.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the CT of Ling with the known speed, since it would reduce overall treatment session time.
Regarding claim 6, Ling teaches when the rotary ring rotates, an angular offset between the first radiation source and the second radiation source in a plane of the rotation of the rotary ring remains unchanged (figure 1 and para 21). 
Regarding claim 7, Ling teaches the first cone beam and the second beam are emitted in a same full rotation of the rotary ring (para 59).
Regarding claim 8, Ling teaches the first cone beam and the second beam are emitted in a same fraction of a full rotation of the rotary ring (para 59).
Regarding claim 9, Ling teaches a cone angle of the second beam is greater than or equal to a cone angle of the first cone beam (para 58).
Regarding claim 10, Ling teaches shapes and/or intensities of the first cone beam in different radiation segments are different (figure 3a).
Regarding claim 11, Ling teaches a collimator positioned between a center of the bore and the first radiation source to form at least one aperture, wherein the processor is further configured to cause the radiation system to: adjust the at least one aperture of the collimator based on the treatment plan (para 31).
Regarding claim 12, Ling teaches the treatment plan includes a desired segment shape of at least one of the one or more radiation segments, and the at least one aperture is adjusted to modify a shape of the first cone beam to match the desired segment shape (para 47).
Regarding claim 13, Ling teaches to adjust the at least one aperture of the collimator based on the treatment plan, the at the processor is further configured to cause the radiation system to: adjust the at least one aperture of the collimator during an interval between two radiation segments (para 47).
Regarding claim 14, Ling teaches a radiation detector configured to detect radiation impinging on the radiation detector, wherein the processor is further configured to cause the radiation system to: obtain treatment planning image data of the object associated with the treatment plan; generate CT image data based on the radiation detected by the radiation detector, the detected radiation being associated with at least one of the first cone beam or the second beam: compare the generated CT image data with the treatment planning image data; and adjust at least part of the treatment plan based on a comparison result (para 75-77).
Regarding claim 17, Ling fails to teach a bed configured to support the object, wherein the processor is further configured to cause the radiation system to: adjust a position of the bed based on a desired position of the object included in the treatment plan with respect to the rotary ring.
Olivera teaches a bed configured to support the object, wherein the processor is further configured to cause the radiation system to: adjust a position of the bed based on a desired position of the object included in the treatment plan with respect to the rotary ring.
Regarding claim 18, Ling teaches a bed configured to support the object, wherein the processor is further configured to cause the radiation system to: move the first radiation source in a direction the same as that of the bed during the rotation of the rotation ring, a moving speed of the first radiation source being equal to that of the bed (para 66-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the moving of Ling with the moving as taught by Olivera, since it would provide continuous treatment/imaging (para 4).
Regarding claim 19, Ling fails to teach teaches the at least one processor is configured to cause the system to: modify a position of the object with respect to the first radiation source based on an image generated by the second radiation source such that a target tissue of the object is centered at an isocenter of the radiation system.
Olivera teaches the at least one processor is configured to cause the system to: modify a position of the object with respect to the first radiation source based on an image generated by the second radiation source such that a target tissue of the object is centered at an isocenter of the radiation system (para 39-40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the positioning of Ling with the positioning as taught by Olivera, since it would provide better patient beam positioning.
Regarding claim 20, Ling teaches to perform the 3-D imaging, the at least one processor is configured to cause the system to: generate a 3-D image based on a received radiation associated with at least one of the first cone beam and the second beam (para 44).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 20120230464) in view of Balakin (US 20160250501).
Regarding claim 2, Ling teaches the processor is further configured to cause the radiation system to: obtain information of the object: determine a rotation parameter of the rotary ring based on the information of the object; and control a rotation of the rotary ring based at least in part on the rotation parameter.
However Ling fails to teach the information is respiration information.
Balakin teaches respiration information (para 373).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the information of Ling with the respiration information as taught by Balakin, since it would provide better patient beam positioning.
Regarding claim 3, Balakin teaches the respiration information includes a average respiration period, a minimum respiration period, or a maximum respiration period (full inhalation, para 414).
Allowable Subject Matter
Claims 4 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art fails to teach a period that the rotary ring rotates a full rotation is not more than half of an average respiration period of the object as claimed in claim 4.
Regarding claims 15-16, the prior art fails to teach a radiation detector configured to detect radiation impinging on the detector, wherein the processor is further configured to cause the radiation system to: cause the rotary ring to rotate a first full rotation; adjust parameters associated with the one or more radiation segments at which the first radiation source emits the first cone beam in a second full rotation based on radiation detected by the radiation detector in the first full rotation, the second full rotation being after the first full rotation; and control an emission of the first cone beam based on the adjusted parameters associated with the one or more radiation segments as claimed in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884